Citation Nr: 1145812	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-35 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from July 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss and granted service connection for tinnitus with an evaluation of 10 percent, effective October 12, 2007.  In a VA Form 9 submitted in November 2008, the Veteran expressed his disagreement with the 10 percent rating assigned for tinnitus, indicating that a 10 percent disability rating was "not enough to cover my hearing problem" and that "it should be at least 50%".  As a statement of the case (SOC) has yet to be issued on that issue, the claim for a higher initial rating for tinnitus must be remanded to the RO via the Appeals Management Center (AMC) so that an SOC may be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to an initial rating in excess of 10 percent for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record preponderates against a finding that the Veteran has bilateral hearing loss for VA disability purposes. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   The U.S. Supreme Court (Sup. Ct.) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden on VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2007 that fully addressed the notice elements and was sent prior to the initial RO decision.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In the November 2007 letter, the Veteran was also advised of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice; thus the presumption of prejudicial error as to such notice does not arise in this case.  Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records.  In addition, the Veteran underwent a VA examination in February 2008, which included a review of the claims folder and a history obtained from him.  In addition, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The 2008 VA examination report is therefore adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  All obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The law provides that, where a veteran served ninety days or more of active military service, certain enumerated disorders, to include sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 . 

The Veteran contends he sustained bilateral hearing loss in service, due to exposure to excessive noise.  He claims his military occupational specialty (MOS) was automatic weapons specialist and that he was exposed to noise from all weapons, ranging from the 45 caliber pistol to a 40 mm twin cannon.   

Service treatment records (STRs) show no report of or finding of any hearing loss.  However, the Board acknowledges that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability (38 C.F.R. § 3.385 ) during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court held that where there is no evidence of hearing loss disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The record reflects that despite the Veteran's contentions, his submission of a private medical opinion from Dr. Wilhite which relates his hearing loss to exposure to loud noise, and his apparent exposure to excessive noise in service, there has been no competent medical evidence showing that he has any current hearing loss disability, in either the right or left ear, as prescribed by VA standards.  38 C.F.R. § 3.385.  The reported puretone thresholds do not appear to meet the requirements of 38 C.F.R. § 3.385, and there is no indication that the Maryland CNC Test was utilized.  Further, upon receipt of the private audiologist's report, the Veteran was scheduled for a VA audiological examination in February 2008; however, again, the demonstrated auditory thresholds do not meet the criteria for hearing loss as specified in 38 C.F.R. § 3.385.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer  v. Derwinski, supra.  

Full consideration has been given to the Veteran's assertions that he has bilateral hearing loss related to service; and he is competent to report his hearing has decreased since service.  He is also competent to describe his noise exposure in service.  However, he is a layperson, and as such he has no competence to render a medical opinion on diagnosis or etiology of a condition such as hearing loss.  Espiritu v. Derwinski, supra.  While lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation, the Board finds no basis for concluding that a lay person would be capable of discerning what disorder his hearing loss represented, in the absence of specialized training.  Jandreau v. Nicholson, supra; see Buchanan v. Nicholson, supra. 

As the Veteran does not have bilateral hearing loss disability, as defined by regulation, service connection is not warranted.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

As explained in the Introduction, the record reflects that the Veteran has filed what appears to be a notice of disagreement with the March 2008 rating decision, in which the RO granted service connection for tinnitus and assigned a 10 percent rating, effective from October 12, 2007.  Pursuant to Manlincon v. West, supra, he must be provided with a SOC regarding that issue, so that he has the opportunity to perfect this appeal.  Only if the appeal is perfected should the issue be returned to the Board for appellate review. 

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided a SOC on the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  If, and only if, a substantive appeal is filed, then this issue should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


